Citation Nr: 0944536	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot/ankle 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for visual impairment.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected cervical spine 
disability.  

5.  Entitlement to service connection for coronary artery 
disease.  

6.  Entitlement to service connection for a left elbow 
disability, to include as secondary to service-connected 
cervical spine disability.  

7.  Entitlement to service connection for a left foot/ankle 
disability.  

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected cervical spine 
disability.  

9.  Entitlement to an initial disability rating greater than 
30 percent for major depressive disorder with anxiety.  

10.  Entitlement to a disability rating greater than 20 
percent for a cervical spine disability, prior to June 26, 
2007, and from September 1, 2007.

11.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.  

12.  Entitlement to an initial compensable disability rating 
for tinnitus from December 4, 1992, to March 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to October 
1970 and from January 1973 to September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened but subsequently denied on the merits the Veteran's 
claims for service connection for a right hip disability, a 
left foot/ankle disability, visual impairment, and 
hypertension; denied the Veteran's claims for service 
connection for coronary artery disease and a left elbow 
disability; granted service connection and awarded a 30 
percent disability rating for major depressive disorder with 
anxiety, effective May 25, 2006; decreased the rating for a 
cervical spine disability, from 30 to 20 percent disabling, 
effective May 25, 2006; granted service connection and 
awarded a noncompensable disability rating for right ear 
hearing loss, effective October 28, 1992; and granted service 
connection and awarded a noncompensable disability rating for 
tinnitus, effective December 4, 1992.

In December 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The Board notes that a July 2007 rating decision assigned a 
temporary total evaluation from June 26, 2007, to August 1, 
2007, for cervical spine surgery, and increased the rating 
for tinnitus from zero to 10 percent disabling, effective 
March 20, 2007.  A September 2007 rating decision extended 
the temporary total evaluation to September 1, 2007, for 
cervical spine surgery.  This represents a total grant of the 
benefits sought on appeal for these issues during the 
specified periods. Therefore, these issues are not before the 
Board for the specified periods.  

In a January 2008 statement, the Veteran appears to have 
applied for entitlement to an effective date earlier than May 
25, 2006, for the assignment of a 30 percent disability 
rating for major depressive disorder with anxiety.  The Board 
refers this matter to the RO for appropriate action.     

The issues of entitlement to service connection for a left 
foot/ankle disability, hypertension, coronary artery disease, 
and a left elbow disability; and entitlement to an increased 
rating for a cervical spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At his December 2008 hearing before the Board, the 
Veteran withdrew his appeals concerning whether new and 
material evidence has been submitted to reopen a claim for 
service connection for visual impairment and entitlement to 
an initial compensable rating for right ear hearing loss.  

2.  The claim for service connection for a right hip 
disability was previously denied in an April 1993 RO 
decision.  The Veteran did not appeal that decision.  

3.  Evidence received since the last final decision in April 
1993 relating to service connection for a right hip 
disability is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  The claim for service connection for a left foot/ankle 
disability was previously denied in an April 1993 RO 
decision.  The Veteran did not appeal that decision.  

5.  Evidence received since the last final decision in April 
1993 relating to service connection for a left foot/ankle 
disability is new and raises a reasonable possibility of 
substantiating the claim.  

6.  The claim for service connection for hypertension was 
previously denied in a May 2002 RO decision.  The Veteran did 
not appeal that decision.  

7.  Evidence received since the last final decision in May 
2002 relating to service connection for hypertension is new 
and raises a reasonable possibility of substantiating the 
claim.  

8.  The Veteran's major depressive disorder with anxiety is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, panic attacks, 
chronic sleep impairment, and mild memory loss.   

9.  The Veteran had recurrent tinnitus from December 4, 1992, 
to March 20, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals of the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for visual 
impairment and entitlement to an initial compensable rating 
for right ear hearing loss have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The April 1993 RO decision that denied service connection 
for a right hip disability is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302, 20.1103 (2009).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a right hip disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009). 

4.  The April 1993 RO decision that denied service connection 
for a left foot/ankle disability is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2009).    

5.  The May 2002 RO decision that denied service connection 
for hypertension is final.  New and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302, 20.1103 (2009).

6.  The criteria for an initial rating in excess of 30 
percent for major depressive disorder with anxiety have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).

7.  The criteria for an initial 10 percent rating from 
December 4, 1992, to March 20, 2007, for bilateral tinnitus 
have been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1998-2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In January 2008, the Veteran submitted an Appeal to Board of 
Veterans' Appeals (VA Form 9), perfecting his appeals as to 
the issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a right 
hip disability, a left foot/ankle disability, visual 
impairment, and hypertension; entitlement to service 
connection for coronary artery disease and a left elbow 
disability; entitlement to an increased initial rating for 
major depressive disorder with anxiety; entitlement to an 
increased rating for a cervical spine disability; and 
entitlement to initial compensable ratings for right ear 
hearing loss and tinnitus, as identified in the December 2007 
Statement of the Case.

At his December 2008 hearing before the Board, the Veteran 
stated that he was withdrawing the appeals as to the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for visual impairment 
and entitlement to an initial compensable rating for right 
ear hearing loss.  The Board finds that the Veteran's 
statement indicating his intention to withdraw the appeals as 
to these issues, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
substantive appeals.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a written 
Notice of Disagreement within the meaning of 38 U.S.C. § 
7105).   

As the appellant has withdrawn his appeals as to the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for visual impairment 
and entitlement to an initial compensable rating for right 
ear hearing loss, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.   

Accordingly, the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for visual impairment and entitlement to an initial 
compensable rating for right ear hearing loss are dismissed.   

New and Material Evidence 

In an April 1993 decision, the RO denied the Veteran's claims 
for service connection for a right hip disability and a left 
foot/ankle disability.  The Board denied the Veteran's claim 
for service connection for hypertension in January 1996, and 
the RO declined to reopen the claim in May 2002.  Most 
recently, the RO reopened the Veteran's claims for service 
connection for a right hip disability, a left foot/ankle 
disability, and hypertension in March 2007 and denied the 
claims on the merits.  While the RO found that new and 
material evidence had been submitted to reopen the Veteran's 
claims for service connection for a right hip disability, a 
left foot/ankle disability, and hypertension, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in April 1993, the RO denied service 
connection for the Veteran's right hip disability and left 
foot/ankle disability.  In a May 2002 decision, the RO denied 
service connection for the Veteran's hypertension.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the April 1993 rating decision denying 
service connection for a right hip disability and a left 
foot/ankle disability became final because the Veteran did 
not file a timely appeal.  Similarly, the May 2002 rating 
decision denying service connection for hypertension became 
final because the Veteran did not file a timely appeal.    

The claims for service connection for a right hip disability, 
a left foot/ankle disability, and hypertension may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in May 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).


Right Hip Disability 

The evidence before VA at the time of the prior final denial 
consisted of some of the Veteran's service treatment records, 
the Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim because the right hip 
disability neither occurred in nor was caused by active 
service.  

The Veteran applied to reopen his claim for service 
connection for a right hip disability in May 2006.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim, the 
Veteran submitted additional service treatment records.  
However, these service treatment records are negative for any 
complaints or treatment for a right hip disability in 
service.  

The Veteran also testified before the Board at a video 
hearing in December 2008.  Testimony revealed that the 
Veteran had injured his right hip in 1985 during service when 
he slammed into the wall while playing racquetball.  The 
Veteran testified that he currently had problems with his 
right hip getting stiff and popping a lot.  He reported that 
the first time he received treatment for his right hip 
disability after service was in 1992 but also stated that no 
doctor had ever made a diagnosis of any right hip disability.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a right hip disability.  Although the additionally submitted 
service treatment records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the Veteran's 
right hip disability was incurred in or was caused by his 
period of active service.  In fact, they are negative for any 
treatment of a right hip disability during service.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection for a right hip disability cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
additional statements and testimony submitted by the Veteran 
himself.  The Veteran, as a layperson without medical 
training or expertise, is not competent to provide a 
diagnosis or opinion on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can testify to that which he is competent 
to observe, such as stiffness and popping in his right hip, 
he is not competent to relate any hip disability medically to 
his service.  Additionally, the Veteran's statements are 
cumulative of those considered at the time of the last final 
decision.   

Although the Veteran has submitted new evidence that was not 
before the RO in April 1993, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a right hip disability since 
the April 1993 RO decision because no new competent evidence 
linking any current right hip disability to the Veteran's 
service has been submitted.  Thus, the claim for service 
connection for a right hip disability is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied.  

 Left Foot/Ankle Disability 

The evidence before VA at the time of the prior final denial 
consisted of some of the Veteran's service treatment records, 
the Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim because the service 
treatment records did not establish a left foot or ankle 
injury during service, and there was no evidence that the 
left foot/ankle disability had occurred in or was caused by 
active service.  

The Veteran applied to reopen his claim for service 
connection for a left foot/ankle disability in May 2006.  The 
Board finds that the evidence received since the last final 
decision is new and material because it raises a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted additional service 
treatment records dated in October 1977 showing that he had 
sprained his left ankle by stepping into a hole while 
running.  He was treated for slight swelling and point 
tenderness on the lateral collateral portion of his left 
ankle.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a left foot/ankle disability.  The claim was previously 
denied because there was no evidence that any left foot/ankle 
injury had occurred in service.  The Veteran has submitted 
evidence showing that he had incurred an injury to his left 
ankle during service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
left foot/ankle disability is reopened.  38 C.F.R. 
§ 3.156(a).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed in the remand below.

Hypertension 

The evidence before VA at the time of the prior final denial 
consisted of some of the Veteran's service treatment records, 
the Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim because there was no 
evidence of hypertension during service, nor was there 
evidence that the hypertension was related to the Veteran's 
service-connected cervical spine disability.  

The Veteran applied to reopen his claim for service 
connection for hypertension in May 2006.  The Board finds 
that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility 
of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a January 2009 statement 
from a private physician asserting that the Veteran had 
provided medical records documenting hyperlipidemia and 
hypertension dating back to 1976.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
hypertension.  The claim was previously denied because there 
was no evidence of any hypertension during service.  The 
Veteran has submitted evidence showing that he had medical 
evidence of hypertension during his period of service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
hypertension is reopened.  38 C.F.R. § 3.156(a).  This does 
not mean that service connection is granted.  Rather, the 
merits of the claim for service connection will have to be 
reviewed on a de novo basis, as addressed in the remand 
below.

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Major Depressive Disorder With Anxiety 

The Veteran is currently in receipt of a 30 percent rating 
for his disability under Diagnostic Code 9434, which applies 
to major depressive disorder with anxiety.  

Under Diagnostic Code 9434, a 30 percent rating is assigned 
for a mental disorder (including major depressive disorder 
with anxiety) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when the psychiatric condition produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Post-service VA medical records dated from December 2002 to 
August 2008 show that the Veteran received intermittent 
treatment for dysthymic disorder, posttraumatic stress 
disorder (PTSD), panic disorder, and depressive disorder.  
The Veteran's symptoms included irritability, poor 
concentration and memory, nightmares, depression, difficulty 
sleeping, and anxiety.  He was assigned Global Assessment of 
Functioning (GAF) scores of 41, 48, 52-57, 65, and 70.  

On VA examination in August 2006, the Veteran's wife reported 
that he lost his temper very quickly, was anxious, avoided 
crowds and socially isolated himself, had panic attacks once 
a week, and became easily startled.  The Veteran stated that 
he had nightmares once or twice a week in which he would hit 
and kick before waking up sweating.  He also reported 
insomnia despite taking sleeping pills.  He asserted that his 
hobbies and interests had significantly decreased and that he 
became easily upset and stressed at work.  The examiner noted 
that the Veteran's social functioning was significantly 
impaired and affected due to his depression, anxiety, panic 
attacks, and chronic pain.  Examination revealed that the 
Veteran was cooperative and made good eye contact.  He was 
tense and anxious with restricted affect and depressed mood.  
There was no evidence of deficiencies in thought process or 
communication, inappropriate behavior, suicidal or homicidal 
ideation, auditory or visual hallucinations, or paranoid 
thoughts.  The Veteran was oriented in all spheres.  His 
judgment was found to be average.  The Veteran stated that he 
experienced constant pain, which caused him to be depressed, 
and that he became anxious around weighing scales due to the 
ridicule he suffered in the military regarding his weight.  
The examiner diagnosed the Veteran with chronic and 
continuous major depressive disorder mixed with anxiety.  He 
found that it was moderate in severity and assigned a GAF 
score of 70.  He noted that the Veteran suffered from a 
combination of depression, anxiety, panic attacks, and some 
PTSD symptomatology.    

At an August 2008 VA examination, the Veteran reported three 
panic attacks per week that lasted ten minutes or longer.  He 
also stated that he had nightmares twice a month in which he 
was fighting.  He asserted that he was easily startled.  He 
reported not getting excited about anything and having no 
social life or friends.  He stated that he did not visit his 
extended family but was close to his wife and three children.  
He reported that he got upset with his boss at work and that 
he sometimes took off two days of work a month because he was 
stressed out.  Examination revealed that the Veteran was 
well-dressed and groomed.  He had normal behavior, and no 
involuntary movements were seen.  He was cooperative, 
communicated clearly, and had normal speech and eye contact.  
The Veteran had normal mood and affect.  The examiner did not 
observe any anxiety.  The Veteran had clear thought processes 
and unremarkable thought content.  There was no evidence of 
suicidal ideation, feelings of guilt, psychosis, 
hallucinations, paranoia, obsessive compulsive behavior, or 
cognitive deficit.  The Veteran reported good energy in the 
morning but feeling drained of energy later in the day.  He 
had normal memory, adequate judgment, and normal judgment.  
The examiner diagnosed the Veteran with major depressive 
disorder mixed with anxiety and assigned a GAF score of 70.  
He found that the Veteran's psychiatric symptoms were mild to 
moderate in nature, occurred daily, and lasted for 30 
minutes.  

The August 2006 and August 2008 VA examinations assigned GAF 
scores of 70.  Various VA medical providers assigned GAF 
scores of 70, 65, 52-57, 48, and 41.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Under DSM-IV, GAF scores of 65 and 70 indicate some 
mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores of 52-57 indicate 
moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  GAF scores of 41 and 48 indicate 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).  

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates the criteria 
for a 30 percent disability rating.  The evidence tends to 
show that the Veteran's major depressive disorder with 
anxiety is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  His 
treating physicians and the VA examiners have reported that 
he does not have symptoms such as homicidal or suicidal 
ideation.  There is no evidence of speech that is 
intermittently illogical, obscure, or irrelevant.  Rather, 
the Veteran's speech is consistently noted to be clear and 
logical.  Assessments of his condition show that he has some 
irritability, anxiety, panic attacks, and depression, but do 
not demonstrate that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Impairment of abstract thinking or memory 
is not shown.  Thus, the findings do not support the 
conclusion that the Veteran has severely impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  While his symptoms have been noted 
to interfere in his ability to relate to others, the Board 
finds that social difficulty alone is not sufficient to 
warrant an increased rating of 50 percent for his major 
depressive disorder with anxiety where the overall 
symptomatology otherwise more nearly approximates the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that an initial rating in excess of 30 percent is not 
warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's major depressive disorder with anxiety does not 
warrant an increased rating under Diagnostic Code 9434 for 
any period under consideration during the course of the claim 
on appeal.  As the preponderance of the evidence is against 
the claim for an increased initial rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus 

The Veteran has requested an initial compensable rating for 
tinnitus from December 4, 1992, to March 20, 2007.  
Diagnostic Code 6260 provides a single 10 percent disability 
rating for recurrent tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  

On VA examination in December 1992, the Veteran stated that 
he was in the artillery during his period of service and was 
around noise.  He reported occasional ringing in the ears 
since his discharge from service.  He was diagnosed with 
bilateral high frequency neurosensory hearing loss with 
intermittent mild tinnitus as a result of previous noise 
exposure.   

The Veteran testified before the Board at a video conference 
hearing in December 2008.  Testimony revealed that he had 
been suffering from ringing and buzzing in his ears when he 
initially filed a claim for service connection for tinnitus 
in December 1992.  

The Board recognizes the Veteran's contentions that he has 
had continuous tinnitus since he filed his claim for service 
connection for tinnitus in December 1992.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the Veteran to be both competent and credible 
to testify as to having continuous tinnitus since he filed 
his claim for service connection for tinnitus in December 
1992.  Resolving all doubt in the Veteran's favor, the Board 
finds that an initial 10 percent rating for tinnitus is 
warranted from December 4, 1992, to March 20, 2007, and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board also finds that the schedular ratings assigned for 
each of the above disabilities are not inadequate, such that 
any of the claims should be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence that any of the disabilities on appeal have 
independently caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 


standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
such, the circumstances of this case do not warrant an 
extraschedular referral.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2006; rating 
decisions in March 2007, July 2007, and September 2007; and a 
Statement of the Case in December 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 Supplemental Statement of the 
Case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeals concerning the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for visual impairment and entitlement to an 
initial compensable rating for right ear hearing loss are 
dismissed.  

New and material evidence not having been presented, the 
claim of service connection for a right hip disability is 
denied.

New and material evidence having been presented, the claim of 
service connection for a left foot/ankle disability is 
reopened, and to this extent only the appeal is granted.

New and material evidence having been presented, the claim of 
service connection for a hypertension, to include as 
secondary to service-connected cervical spine disability, is 
reopened, and to this extent only the appeal is granted.

An initial disability rating greater than 30 percent for 
major depressive disorder with anxiety is denied.

An initial 10 percent disability rating from December 4, 
1992, to March 20, 2007, for tinnitus is granted.


REMAND

As the Board has determined that the previously denied claims 
for service connection for a left foot/ankle disability and 
hypertension are reopened, the second step for the Board in 
these cases is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  Masors v. Derwinski, 2 Vet. App. 181 (1992).

Additional development is needed prior to further disposition 
of the claims for entitlement to service connection for a 
left foot/ankle disability, hypertension, coronary artery 
disease, and a left elbow disability; and entitlement to an 
increased rating for a cervical spine disability.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  A disability may also be service-connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, such Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   
  
Regarding the claims for service connection for a left 
foot/ankle disability and coronary artery disease, it appears 
that the Veteran has been diagnosed with residuals of a 
fracture of the left foot and ankle, coronary artery disease, 
sinus tachycardia, and sinus bradycardia, but it remains 
unclear whether these disabilities are related to his period 
of active service.  

Service treatment records reveal that in October 1977, the 
Veteran had sprained his left ankle by stepping into a hole 
while running.  He was treated for slight swelling and point 
tenderness on the lateral collateral portion of his left 
ankle.  In a June 1984 treatment record, the Veteran reported 
suffering from a sore left foot for the past 3 weeks.  On 
separation examination in June 1986, the examiner noted that 
the Veteran had recurrent left foot pain that had been 
treated by podiatry.  At a November 1992 VA examination, the 
Veteran was diagnosed with residuals of a fracture of the 
left foot and ankle.  In order to make an accurate assessment 
of the Veteran's entitlement to service connection for his 
left foot/ankle disability, it is necessary to have a medical 
opinion discussing the relationship between his disability 
and his treatment for a left ankle injury and sore left foot 
during service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Service treatment records indicate that the Veteran was found 
to have sinus bradycardia on his June 1986 electrocardiogram.  
Laboratory test results in July 1986 reveal that the Veteran 
was at a high risk for cardiovascular disease.  Post-service 
VA and private medical records dated from July 2005 to July 
2007 show that the Veteran received intermittent treatment 
for coronary artery disease, sinus tachycardia, and sinus 
bradycardia, and that he had a pacemaker.  In order to make 
an accurate assessment of the Veteran's entitlement to 
service connection for his coronary artery disease, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and his finding of sinus 
bradycardia during service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  See Dalton, 21 Vet. App. at 23.  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

With respect to the claims for service connection for 
hypertension and a left elbow disability, the Veteran is 
alleging both service connection on a direct basis and as 
secondary to his service-connected cervical spine disability.  

The Veteran's service treatment records show that in June 
1986, he was diagnosed with rule out essential hypertension.  
Treatment records dated in August 1986 reflect that the 
Veteran had borderline hypertension.  Post-service VA and 
private medical records dated from March 2006 to August 2008 
reveal that the Veteran received intermittent treatment for 
hypertension.  In a January 2009 statement, a private 
physician asserted that the Veteran had provided medical 
records documenting hyperlipidemia and hypertension dating 
back to 1976.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
hypertension, it is necessary to have a medical opinion 
discussing the relationship between his disability and the 
findings of rule out hypertension and borderline hypertension 
during service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
See Dalton, 21 Vet. App. at 23.  Moreover, because the 
Veteran is also alleging service connection for his 
hypertension on a secondary basis, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that reconciles the question of whether the Veteran's current 
hypertension was due to or aggravated by his service-
connected cervical spine disability.  The Board thus finds 
that an examination and opinion addressing the etiology of 
the Veteran's disorder is necessary in order to fairly decide 
the merits of the Veteran's claim.     

Service treatment records show that the Veteran was treated 
for left ulnar nerve compression at the elbow in August 1985.  
He was also diagnosed for mild orbital tunnel syndrome in 
December 1985 and reported numbness and tingling in a left 
ulnar distribution in March 1986 in association with his 
chronic neck pain.  On VA examination in July 2006, the 
examiner diagnosed the Veteran with subjective findings of 
possible right median and left ulnar neuropathies and stated 
that there did not appear to be any neurologic deficits 
related to the cervical spine.  VA medical records dated from 
February 2007 to August 2008 reveal that the Veteran received 
treatment for bilateral carpal tunnel syndrome.  In order to 
make an accurate assessment of the Veteran's entitlement to 
service connection for his left elbow disability, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and the findings of left 
ulnar nerve compression at the elbow during service based 
upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  See Dalton, 21 
Vet. App. at 23.  Moreover, because the Veteran is also 
alleging service connection for his left elbow disability on 
a secondary basis, it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the Veteran's current left elbow 
disability was due to or aggravated by his service-connected 
cervical spine disability.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.     

Regarding the Veteran's claim for entitlement to an increased 
rating for a cervical spine disability, the Veteran was 
afforded a VA examination for his cervical spine disability 
in August 2008.  At his July 2006 VA examination, the 
Veteran's cervical spine was found to have 45 degrees 
flexion, 12 degrees extension, 8 degrees left lateral 
flexion, 15 degrees right lateral flexion, and 30 degrees 
lateral rotation bilaterally with no additional limitation of 
motion upon repetitive motion.  Neurological examination was 
normal other than slight weakness of the posterior neck 
muscles and some decreased sensation over the hypothenar 
areas.  The examiner found no myelopathy on neurological 
examination.  He stated that there were only subjective 
findings of possible right median and left ulnar 
neuropathies.  He concluded that there were no neurologic 
deficits related to the cervical spine.  On VA examination in 
August 2008, the Veteran's cervical spine had 6 degrees 
flexion, 6 degrees extension, 10 degrees lateral flexion 
bilaterally, 20 degrees left lateral rotation, and 18 degrees 
right lateral rotation.  There was no change in range of 
motion upon repetition, and there was no sign of objective 
pain during range of motion testing.  The Veteran reported 
numbness to sharp sensation in the left trapezius area and 
supraclavicular area as well as slightly below the clavicle 
on the left side.  He stated that this extended at least two 
inches posterior to the anterior ridge of the trapezius on 
the left and also to the left shoulder over the area of the 
axillary nerve in the lateral deltoid area.  The examiner 
noted that this would include dermatomes C7, C6, and C5 and 
found that neurological examination was otherwise normal.  He 
opined that the Veteran's movement of the cervical spine was 
not his full effort because he had observed the Veteran 
taking the central axis of his vision to look down at his 
toes while standing, which could not have been accomplished 
with the range of motion he had demonstrated.  Although the 
Veteran's last examination in August 2008 is not unduly 
remote, the current severity of his cervical spine disability 
is unclear.  It is not readily apparent whether the Veteran's 
range of motion is now severely restricted or whether he had 
not used his full effort during the last examination.  It is 
also not clear whether the Veteran's cervical spine 
disability has worsened to the point that there are now 
neurological manifestations of his disability or whether the 
neurological deficits on the Veteran's August 2008 
examination were due to a different reason.  Because there 
may have been a significant change in the Veteran's 
condition, the Board finds that a new spine examination, 
preferably with an examiner who has not previously examined 
the Veteran, is in order.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between any current left 
foot/ankle disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left foot/ankle disability is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the October 1977 
fall where he injured his left ankle.  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
file and the examination report should 
note that review.  
 
2.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between any current 
coronary artery disease and his period 
of active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current cardiovascular disease is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the sinus 
bradycardia found on the June 1986 ECG.  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
file and the examination report should 
note that review.  

3.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between his hypertension 
and his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hypertension is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the June 1986 rule 
out hypertension and August 1986 
borderline hypertension.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
The examiner should also provide an 
opinion and specifically state whether 
it is at least as likely as not (50 
percent probability or greater) that 
any hypertension was due to or 
aggravated by his service-connected 
cervical spine disability.  If the 
service-connected cervical spine 
disability aggravates (i.e. permanently 
worsens) the hypertension, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  If necessary, the 
examiner should attempt to reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The examiner should review 
the claims file and should note that 
review in the examination report.

4.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between his left elbow 
disability and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current left elbow disability is 
etiologically related to any incidents 
of the Veteran's period of active 
service, including the August 1985 
treatment for left ulnar nerve 
compression at the elbow.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
The examiner should also provide an 
opinion and specifically state whether 
it is at least as likely as not (50 
percent probability or greater) that 
any left elbow disability was due to or 
aggravated by his service-connected 
cervical spine disability.  If the 
service-connected cervical spine 
disability aggravates (i.e. permanently 
worsens) the left elbow disability, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation.  If necessary, the 
examiner should attempt to reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The examiner should review 
the claims file and should note that 
review in the examination report.

5.  The RO/AMC shall schedule the 
Veteran for a spine examination with an 
examiner who has not previously 
examined him to determine the current 
severity of his service-connected 
cervical spine disability.  The claims 
file should be reviewed by the examiner 
and the examination report should note 
that review.  Specific findings should 
be made as to the Veteran's current 
range of motion in the cervical spine 
and as to whether he has neurological 
deficits due to his cervical spine 
disability.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

7.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


